                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

UNITED STATES OF AMERICA                     )
                                             )
               v.                            )       CR.NO. 2:18-cr-280-MHT
                                             )               (WO)
JOHN COURTNEY WRIGHT, II                     )

                             FINAL ORDER OF FORFEITURE

       Before the court is the government’s motion for a final order of forfeiture (doc. no. 124).

       On December 4, 2019, this court entered a preliminary order of forfeiture (doc. no. 109)

ordering defendant John Courtney Wright to forfeit his interest in the following: a Remington,

model 5U Score Master, .22 caliber rifle, serial #NONE; a Savage, model 93R17, .17 HMR caliber

rifle, serial #113013; a Ruger, model mini 14 Ranch rifle carbine, .223 caliber rifle, serial #196-

80142; a Ruger, model 10/22 Heavy Match, .22 caliber rifle, serial #127-27226; a CMMG Inc.,

model MOD4 SA, .223/5.56mm caliber rifle, serial #SA25944; and a Rock River Arms, model

Lar-15, 5.56mm caliber rifle, serial #AC2004848.

       Publication of notice was not required pursuant to Rule G(4)(a) of the Supplemental Rules

for Admiralty or Maritime Claims and Asset Forfeiture Actions as the property is worth less than

$1,000 and the only potential claimant is the defendant. The government gave defendant notice in

the Information (doc. no. 96) that it would seek the forfeiture of all property involved in the

commission of the offenses in violation of 18 U.S.C. § 922(g)(1).

      The court finds that defendant has an interest in the property that is subject to forfeiture

pursuant to 18 U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c) and that the United States has established

the requisite nexus between such property and such offenses in violation of 18 U.S.C. § 922(g)(1).
       Accordingly, it is hereby ORDERED that the government’s motion for a final order of

forfeiture is granted as follows:

       1.      The following property is hereby forfeited to the United States pursuant to 18

U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c):

               a)      a Remington, model 5U Score Master, .22 caliber rifle, serial #NONE;

               b)      a Savage, model 93R17, .17 HMR caliber rifle, serial #113013;

               c)      a Ruger, model mini 14 Ranch rifle carbine, .223 caliber rifle, serial
                       #196-80142;

               d)      a Ruger, model 10/22 Heavy Match, .22 caliber rifle, serial #127-27226;

               e)      a CMMG Inc., model MOD4 SA, .223/5.56mm caliber rifle, serial
                       #SA25944; and

               f)      a Rock River Arms, model Lar-15, 5.56mm caliber rifle, serial
                       #AC2004848.

       2.      All right, title, and interest to/in the property described above is hereby condemned,

forfeited, and vested in the United States and shall be disposed of according to law.

       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this order.

       4.      The clerk of the court shall forward a certified copy of this order to the United

States Attorney’s Office.

       DONE, this the 10th day of March, 2020.



                                                    /s/ Myron H. Thompson
                                                  UNITED STATES DISTRICT JUDGE
